Citation Nr: 0416714	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  96-41 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for residuals of a 
right hand injury.

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left elbow fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from November 1960 to January 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a low back 
condition, residuals of a right hand injury, bilateral 
hearing loss and tinnitus.  Thereafter in a November 1997 
rating decision, the RO granted service connection for 
bilateral hearing loss and tinnitus, ending that appeal.  See 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Also in the April 1996 rating decision, the RO granted 
service connection for residuals of a left elbow fracture and 
a zero (noncompensable) rating was assigned.  The veteran 
disagreed with the level of disability assigned.  In January 
2003, the RO increased this evaluation to 10 percent, 
effective the date of the veteran's claim.  As this was not 
the maximum evaluation possible, and the veteran continues to 
maintain disagreement, this issue remains on appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (citing AB 
v. Brown, 6 Vet. App. 35, 38 (1993)).

The issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  Any injury to the veteran's right hand in service was 
acute and transitory and completely resolved at separation.

3.  The competent medical evidence does not relate a right 
hand disorder to the veteran's active service or any incident 
of service.

4.  The veteran's service-connected disability, residuals of 
a left elbow fracture, is manifested by pain on limitation of 
motion without X-ray evidence of degenerative changes.


CONCLUSIONS OF LAW

1.  A right hand injury was not incurred in service.  38 
U.S.C.A. §§ 1110, 5107, 38 C.F.R. § 3.303 (2002).

2.  The criteria for an increased initial evaluation for 
residuals of a left elbow fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5206 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has been notified of the information necessary to 
substantiate his claims for service connection for residuals 
of a right hand injury and for increased rating for residuals 
of a left elbow fracture in the April 1996 rating decision, 
the July 1996 statement of the case (SOC), and November 1997, 
January 2003 and January 2004 supplemental statements of the 
case (SSOC) as well as an April 2002 letter informing him of 
the provisions of the VCAA.  In the April 2002 letter, the 
veteran was informed that to establish service connection for 
his residuals of a right hand injury, he would have to show 
an injury in military service or an event in service causing 
injury or disease, a current physical disability, and a 
relationship between his current disability and an injury, 
disease or event in service.  In the July 1996 SOC, VA 
informed the veteran that evidence needed to substantiate his 
claim for an increased rating for his residuals of a left 
elbow fracture would be evidence tending to show that he met 
the criteria for the next higher rating.  Specifically, he 
would have to show greater limitation of flexion or extension 
of the forearm, ankylosis, flail joint, impairment or 
nonunion of the radius or ulna, or impairment of supination 
or pronation.  

Second, in the same notice, VA must inform the veteran of 
which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  In the April 2002 letter and the January 2003 
SSOC, VA informed the veteran that it must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  VA asked the veteran to tell it about 
any additional information or evidence that he wanted VA to 
try to get for him.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. §§ 3.159(c), 
(d) (2003).  Here, the VA did obtain the service medical 
records, and reasonable attempts were made to obtain all 
records of the veteran's postservice treatment identified by 
the veteran.  All VA treatment records available have been 
obtained and associated with the claims file.  Private 
treatment records were obtained.  The veteran also identified 
private treatment from Grady Memorial Hospital which VA 
contacted.  In February 1996, Grady Memorial notified VA that 
it was unable to release the records using the standard 
release form supplied by VA.  VA informed the veteran that he 
would need to submit a new release or obtain the records 
directly.  He has not responded to VA's request.  VA cannot 
assist the veteran further in this regard without his 
cooperation.  "If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991)).  Additionally, in 
connection with the duty to assist, VA provided compensation 
and pension examinations in July 1997, September 2003 and 
November 2003.  The veteran provided personal testimony in a 
hearing before a hearing officer at the RO, and was offered 
the opportunity to provide testimony in a personal hearing 
before the Board, however he declined.  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  However, the recently enacted Veterans Benefits 
Act of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108- 183, § 707(b), 117 Stat. 2651, 
2673) (Dec. 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

In the present case, regarding the issues of service 
connection for residuals of a right hand injury and increased 
rating for residuals of a left elbow fracture, a 
substantially complete application was received in January 
1996.  Thereafter, service connection for residuals of a 
right hand injury was denied in an April 1996 rating 
decision, and granted for residuals of a left elbow fracture; 
however, the veteran disagreed with the level of disability 
assigned.  Only after that rating action was promulgated did 
VA, in April 2002 and January 2004 provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims for service connection and increased 
evaluation, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, at 422.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369  (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Court shall "take due 
account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, at 421.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on April 2002 and 
January 2003 was not given prior to the first AOJ 
adjudication of the claim, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
case was readjudicated and a Supplemental Statement of the 
Case (SSOC) was provided to the appellant.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his or her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court further held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter in April 2002 
that was provided to the appellant does not contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In numerous communications 
with the VA, the veteran was repeatedly put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  
 
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Any failure to adhere to the requirements of 
the VCAA has not resulted in any detriment to the appellant's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Decision

Factual Background

On examination at entry into service in November 1960, the 
only abnormality noted was a history of rheumatic fever, some 
skin marks, and the veteran reported that he was in good 
health.  A December 1961 treatment record shows that he fell 
from a motorcycle, sustaining an injury to his left elbow 
which was thought to be a chip fracture of the left radial 
head.  It was uncertain following X-ray examination whether a 
fracture existed or not.  A month later on follow-up 
examination, he was noted to be clinically asymptomatic.  On 
re-enlistment examination in February 1962, the upper 
extremities were noted as "normal."  A June 1963 X-ray 
examination report of the right hand was noted to be negative 
without any accompanying record of treatment or complaint 
regarding the right hand.  In April 1966, the veteran was 
thrown from his motorcycle after hitting a hole while riding 
in the desert, landing on his left hip.  The assessment was 
possible left sacroiliac sprain with physical findings noted 
to be limited to the back.  In December 1967, the veteran 
sustained another motorcycle injury.  The diagnoses included 
abrasions to the left elbow and right hand.  X-ray 
examination showed a chip on the radial head.  On examination 
at separation in January 1968, physical examination of the 
upper extremities was noted as "normal."

In an April 1974 claim for service connection, the veteran 
claimed that he broke his right hand in 1963 while on active 
duty.  With his claim, he submitted four color slides.  These 
slides show a sailor apparently aboard a ship with a cast on 
his right hand and forearm.  A VA examination was scheduled, 
for which he failed to appear, and his claim was denied in a 
June 1974 letter which was returned to the RO marked, 
"[m]oved, left no address."  In January 1996, the veteran 
filed another claim for injury to his right hand.

In April 1997, the veteran testified in a personal hearing 
that he had pain and loss of motion in his left elbow.  He 
also testified that he broke the little finger in his right 
hand during service when a hatch fell on his hand.  He stated 
that his hand was in a cast for six weeks, and that 
approximately six months later he broke it again and it was 
in another cast.  

On VA examination of the joints in July 1997, the veteran 
described an injury to his left elbow in a motorcycle 
accident in 1967.  He stated that his left elbow still locked 
from time to time, and constantly ached.  He took ibuprofen 
to reduce the pain, but could do no lifting with his left 
elbow.  On examination, there was no gross swelling over the 
joints and on inspection there were no deformities on the 
elbows or shoulders.  Range of motion of the left elbow 
showed flexion of 130 degrees, supination 70 degrees, 
pronation 70 degrees.  VA X-ray examination of the left elbow 
in July 1997 showed no evidence of bony or joint 
abnormalities.  The diagnosis was residuals of left elbow 
injury.  There was also no evidence of bony or joint 
abnormalities noted on X-ray examination of the right hand. 

In an April 2001 annual examination at the VA clinic, the 
veteran complained of numbness of the right fourth and fifth 
fingers for the past 2 months.  On examination, there was no 
atrophy, flexion of the fourth and fifth fingers was weak, 
and there was numbness noted on the ulna nerve distribution.  

In an October 2002 VA examination of the joints, the medical 
records were reviewed. The veteran complained of almost 
constant pain in the left elbow joint.  He reported periodic 
swelling and a popping sensation on flexion and extension.  
Currently, he took aspirin, and reported increased pain with 
any fluctuation in temperature.  The veteran was employed as 
a machinist and stated that he had increasing difficulty with 
handling small parts due to a decrease in range of motion.  
On physical examination, the veteran was right handed.  
Active flexion of the left elbow was to 90 degrees, passive 
flexion to 120 degrees.  There was some tenderness over the 
lateral epicondyle.  Palmar rotation was to 90 degrees and 
there was some pain over the radial head when pressure was 
applied when the forearm was rotated.  There was full range 
of motion of the wrist joints.  The veteran reported pain in 
the elbow when extending the arm forcibly against resistance.  
X-ray examination was negative for any type of bony 
degeneration.  The diagnosis was status post fracture of the 
left elbow, residuals manifesting as a chronic ache in the 
joint with decrease in the forearm range of motion and 
strength, gradually worsening with time.  

In a September 2003 VA examination, the veteran related a 
history of injury to the right hand when a hatch fell on his 
hand in service.  He stated that he had been having pain ever 
since.  On X-ray examination, there was a fracture of the 
right hand through the neck of the fifth metacarpal of 
indeterminate age radiographically.  The examiner stated that 
in his opinion, the hand injury was more likely due to 
service connected injuries in service.  This examination was 
returned as inadequate as there was no indication that the 
medical records had been reviewed by the examiner, and the 
opinion expressed was based solely on the history as reported 
by the veteran.

In December 2003, the veteran was reexamined and the examiner 
noted that the military medical records were carefully 
reviewed.  On physical examination, the right hand appeared 
grossly swollen overall, but not acutely so.  There was a 
palpable fracture deformity of the right fifth metacarpal.  
X-ray examination showed a fracture through the neck of the 
fifth metacarpal.  The final diagnosis was status post 
fracture of the right fifth metacarpal with subsequent 
degenerative changes.  The examiner noted that this was not 
well documented in the medical records and service connection 
would be based solely on the veteran's statements.



	A.  Service Connection for a Right Hand Condition

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

As an initial matter, the Board notes that it is not alleged 
nor does the evidence show that the veteran engaged in combat 
with the enemy, although he did serve during a period of war.  
As such, the provisions of 38 U.S.C.A. § 1154(b) regarding 
the evidence required for combat veterans is not for 
application.

Further, the Board finds that while service connection for 
residuals of a right hand injury was previously denied in a 
June 1974 letter, this does not constitute a prior final 
decision requiring the presentation of new and material 
evidence prior to reopening.  See 38 C.F.R. § 3.156 (2003) 
(requirement of submitting new and material evidence to 
reopen a finally adjudicated claim).  This was an 
administrative denial based on the veteran's failure to 
report for examination.  The RO indicated that no further 
action would be taken on the claim until it was informed of 
the veteran's willingness to report for an examination.  
There is no evidence that the letter to the veteran included 
notification of his appellate rights, notwithstanding the 
fact that the letter was returned as undeliverable.  Because 
notice was not provided the veteran of his right to appeal 
the denial, no finality attaches to the letter from the RO, 
and the claim has remained open.  See 38 C.F.R. §§ 20.103(f); 
20.104 (2003).  As such, the Board may proceed with a 
determination on the merits of the claim for residuals of a 
right hand injury.

The Board finds that service connection is not warranted for 
residuals of a right hand injury.  Although the veteran has 
claimed that he injured his hand when a hatch fell on hit, 
necessitating a period in a cast, and reinjuring it again six 
months later, necessitating another period in a cast, the 
service medical records are silent as to any injury to the 
hand in service with the exception of an abrasion to the 
right hand in December 1967 when he was thrown from his 
motorcycle.  While there is a June 1963 record of X-ray 
examination of the hand noted in service, there is no 
accompanying treatment record and the X-ray examination 
showed no abnormalities.  Significantly, there was no 
notation of injury to the right hand on examination at 
separation from service, and examination of the upper 
extremities was noted as "normal."  The Board acknowledges 
that there may have been some injury to the right hand in 
service, as evidenced by the slides apparently showing the 
veteran in a cast of his right hand; however, the medical 
evidence consisting of the X-ray examination of the right 
hand in service, and the report of examination at separation, 
shows that if the veteran sustained injury to the right hand 
in service it was acute and transitory and completely 
resolved at the time of separation.

The veteran's postservice records are also negative for any 
indication of a right hand injury for many years after 
service.  As late as July 1997, VA X-ray examination of the 
right hand showed no evidence of bony or joint abnormalities.  
The earliest postservice record of treatment for right hand 
complaints is in April 2001 when the veteran complained of 
numbness of the right fourth and fifth fingers for the past 2 
months and the examiner noted that there was numbness of the 
ulna nerve distribution.  A diagnosis regarding the right 
hand was not rendered until VA examination in September 2003 
when X-ray examination showed a fracture of the right hand 
through the neck of the fifth metacarpal.  This was noted to 
be of indeterminate age radiographically.  This initial 
diagnosis of a hand disorder is too remote from active 
service over 35 years earlier to be causally linked.  

Additionally, the competent medical evidence does not link 
the veteran's right hand condition to active service.  While 
the examiner in the September 2003 examination gave an 
opinion that the hand injury was more likely due to service-
connected injuries in service, this opinion was based 
entirely on the history as reported by the veteran to the 
examiner.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
mere transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Here, as the physician based his 
opinion solely upon history provided by the veteran (as 
opposed to, e.g., a review of service medical records - to 
which he did not have access), his opinion regarding the 
possibility of a nexus between the veteran's right hand 
condition and service is insufficient to establish nexus.

On reexamination of the veteran in December 2003, the 
examiner made a diagnosis of status post fracture of the 
right fifth metacarpal with subsequent degenerative changes.  
The report of examination indicated that the military medical 
records were carefully reviewed and based on this review, the 
examiner was unable to establish a link between the current 
diagnosis and active service, noting that injury in service 
was not well documented in the medical records and "service 
connection would be based solely on [the veteran's] 
testimony."  

The Board has considered the veteran's statements regarding 
the etiology of his right hand disorder; however, this is not 
competent evidence to show that his residuals of a right hand 
injury were incurred in service.  Competent lay evidence is 
defined as any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a layperson.  38 C.F.R § 
3.159(a)(1) (2003).  Further, competent medical evidence is 
defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2) 
(2003).  See also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is not shown that the veteran possesses 
the requisite medical training to comment on the diagnosis 
and etiology of any injury to his right hand, to include the 
diagnosed fracture of the fifth metacarpal of his right hand.

The preponderance of the evidence is against the claim for 
service connection for residuals of a right hand injury.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2003).

	B.  Increased Initial Rating for Residuals of Left Elbow 
Fracture

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2003).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1 (2003); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

In the April 1996 rating decision, service connection was 
granted for residuals of a left elbow fracture and a 
noncompensable rating assigned.  In January 2003, the rating 
was increased to 10 percent disabling based on functional 
loss from limitation of motion due to pain.  The medical 
records show that the veteran is right handed.  Limitation of 
motion of the elbow and forearm distinguish between rating 
the major and minor extremities.  All following citations are 
for the minor extremity only.  Diagnostic Code 5206 provides 
for a 10 percent evaluation where limitation of flexion in 
the forearm is at 100 degrees and a 20 percent evaluation 
where flexion is limited to 90 degrees.  38 C.F.R. § 4.71a 
(2003).  Under Diagnostic Code 5207, a 10 percent evaluation 
is warranted where extension is limited to 45 degrees, and a 
20 percent evaluation is warranted where the extension is 
limited to 60 degrees. (2003).  On VA examination in July 
1997, flexion was to 130 degrees.  This range does not 
support a compensable rating for limitation of flexion.  
Extension is assumed to be full and without limitation.  On 
VA examination in October 2002, flexion was to 90 degrees, 
and there was full range of motion of the wrist joints.  
However, there was pain over the radial head when pressure 
was applied when the forearm was rotated, and pain in the 
elbow when extending the arm forcibly against resistance.  

While the ranges of motion do not support an evaluation based 
solely on limitation of flexion of the forearm, they do show 
that there is pain on motion.  Further, the normal range of 
elbow flexion is from zero to 145 degrees. 38 C.F.R. § 4.71, 
Plate I (2003).  This exceeds the maximum of the veteran's 
range of elbow flexion.  As such, with demonstrable pain on 
limitation of motion, the veteran is entitled to at least the 
minimal compensable rating for the joint, in this case 10 
percent.  See 38 C.F.R. § 4.59.  Further, he is appropriately 
rated under Diagnostic Code 5206 as there is some limitation 
of flexion shown, although it is not compensable under this 
diagnostic code.  

The Board has considered all other diagnostic codes relating 
to the elbow and the forearm; however, the criteria are not 
shown for evaluation under the diagnostic codes relating to 
ankylosis of the elbow (Diagnostic Code 5205), nonunion or 
impairment of the radius and ulna (Diagnostic Codes 5210, 
5211, 5212), or impairment of supination or pronation 
(Diagnostic Code 5213).  The Board has also considered 
evaluation under the diagnostic code for arthritis; however, 
evaluation is not possible where there is no X-ray evidence 
of degenerative changes (Diagnostic Code 5003).

The Board finds that the preponderance of the evidence is 
against an initial evaluation in excess of 10 percent for 
residuals of a left elbow fracture.   In reaching this 
decision, the Board has considered the complete history of 
the disability in question as well as the current clinical 
manifestations and the impact the disability may have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Because the 
evidence for and against a higher evaluation is not evenly 
balanced, the rule affording the veteran the benefit of the 
doubt is not for application.  38 C.F.R. § 4.3.  


ORDER

Service connection for a right hand condition is denied.

An increased initial rating for residuals of a left elbow 
fracture is denied.


REMAND

The service medical records show that in April 1961 the 
veteran slipped and fell when coming down a ladder and 
hurting his lower back.  The assessment was contusion to his 
left hip.  In April 1966, the veteran was thrown from his 
motorcycle after hitting a hole while riding in the desert.  
The assessment was possible left sacroiliac sprain.  He was 
hospitalized for one day, and noted to have an uneventful 
recovery on discharge the following day.  On examination at 
separation in January 1968, the back was noted to be 
"normal."

An October 1973 letter from Dr. D. Wilson, to the veteran's 
employer, noted that the veteran had been referred for 
evaluation of recurring complaints involving his back.  The 
veteran gave a history of a twisting injury of his back while 
working on his machine in June 1973 resulting in his 
hospitalization for a period of one week.  The veteran denied 
any previous history of low back difficulty.  X-ray 
examination of the lumbar spine failed to reveal any definite 
bony abnormality.  The assessment was chronic lumbar muscle 
and ligamentous strain aggravated by work activity.

Private records of chiropractic treatment show that the 
veteran sustained an injury to his back in April 1993 
following an automobile accident when he was a passenger in a 
vehicle that was struck from behind.  The veteran indicated 
that he had no complaints in the area of his back and neck 
before the accident.  A January 1994 letter shows numerous 
diagnoses related to the back and neck, including thoracic 
sprain with paravertebral splinting spasm, and lumbosacral 
sprain.

In March 1994 the veteran's chiropractor, Dr. Wooten, 
provided testimony in a deposition provided pursuant to a 
personal injury claim by the veteran relating to the April 
1993 automobile accident.  He stated that radiologic evidence 
of calcification along the thoracic vertebrae was indicative 
of old injury prior to the accident which might not have been 
symptomatic at the time of the accident, but could have been 
aggravated by the accident.

In January 1995, the veteran was treated at VA for complaints 
of pain in his right side.  X-ray examination of the thoracic 
spine noted degenerative disc disease.  In December he was 
treated for persistent muscle spasms in the right scapular 
region.  In April 1996, the veteran was again treated for 
muscle spasms in the neck, back and hips.  A CT scan of the 
lumbar spine in June 1996 showed no abnormalities.  On 
referral to the orthopedic clinic, a consultation note shows 
that the veteran had a history of back and neck pain for the 
past two years.  There were no neurological deficits noted.  

In July 1997, the veteran was provided a VA examination of 
the spine.  The examiner reviewed the medical records and the 
veteran's history and gave a diagnosis of degenerative joint 
disease of the cervical and lumbar spine.  There was no 
etiology of the veteran's back discussed.  VA outpatient 
treatment records show treatment in April 2000 for lower back 
pain with epidural injection.  

In a September 2003 VA examination, the veteran related a 
history of injury to his back in service when he fell off a 
ladder.  The veteran complained of back pain which he stated 
began in 1962 during service.  The examiner stated that in 
his opinion, the lower back injury was more likely due to 
service connected injuries in service.  The examination was 
returned as inadequate as there was no indication that the 
medical records had been reviewed by the examiner, and the 
opinion expressed was based solely on the history as reported 
by the veteran.  Additionally, there was no diagnosis of the 
veteran's back disorder.

In November 2003, the veteran was examined again by VA.  This 
time, the medical records were reviewed and summarized in the 
report of examination.  X-ray examination showed that the 
disc spacing was well maintained and the sacroiliac joints 
appeared unremarkable.  The examiner noted that apparently no 
MRI had been performed to evaluate the soft tissues and the 
possibility of disc protrusion.  He indicated that this would 
be recommended in view of the veteran's positive straight leg 
raise on the right.  The final diagnosis was as follows:

Chronic lumbosacral pain with possibility 
of early disc disease, either at L4-L5 or 
L5-S1.  History of back and sacroiliac 
injury [two times] while on active duty 
documented in [the] medical records, 
however, there is also documentation 
showing a back injury of apparently a 
more severe nature occurring from a motor 
vehicle accident in 1993.  This examiner 
cannot accurately determine whether the 
original injuries are a direct result of 
his condition today or if the intervening 
motor vehicle accident played a greater 
role in [the] development of [the 
veteran's] symptoms.

The Board is unable to determine from the above statement 
whether there is any link between the veteran's current back 
condition, and the injuries shown in service.  The examiner 
has stated that he cannot accurately determine whether the 
"original injuries are a direct result of his condition 
today."  While this may be nothing more than a misstatement, 
the Board is reluctant to infer the intent of the examiner 
through revision of his opinion, particularly where doing so 
would result in a denial of benefits to the veteran.  As 
such, this report should be returned to the examiner for 
clarification.  Additionally, the examiner has indicated that 
no MRI had been performed to evaluate the soft tissues and 
the possibility of disc protrusion.  As such, diagnosis of 
the veteran's back condition is incomplete.  However, such 
diagnosis may not be necessary if in the opinion of the 
examiner it would not aid in establishing a link between his 
current disability and the injuries in service.  This a 
medical question which should be referred to the examining 
physician prior to scheduling the veteran for an MRI.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:


1.  The RO must assure compliance with 
the requirements of the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the claimant 
which evidence the VA will obtain and 
which evidence the claimant is expected 
to present.  The RO should also inform 
the veteran that he should submit any 
evidence in his possession which pertains 
to his claim  See 38 C.F.R. 
§ 3.159(b)(1). 

2.  The report of VA examination should 
be returned to the examiner who conducted 
the December 2003 VA spine compensation 
and pension examination.  The examiner 
should review the report of examination 
and the claims file, and restate his 
opinion as to the following: 

Is it at least as likely as not (at 
least 50 percent probability) that 
any currently diagnosed back 
disorder is related to the injuries 
shown in service?

All necessary testing should be 
conducted, including scheduling the 
veteran for an MRI if in the opinion of 
the examiner such is necessary to 
accurately answer the above question.  If 
the examiner is unable to answer the 
above question, this should be clearly 
stated.  The claims file and a copy of 
this remand must be made available for 
review by the examiner prior to the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for back disorder with 
consideration of all the evidence added 
to the record since the Supplemental 
Statement of the Case (SSOC) issued in 
January 2004.

4.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the January 
2004 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



